DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 18-39 as filed on 5/04/2022 are currently pending.
Claims 33-35 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made in the reply filed on 12/29/2020.
Claims 18-32 and 36-39 are under examination in the instant office action. 
Specification
The disclosure is objected to because of the following informalities: 
Specification should contains a section titled as “Brief Description of Drawings”. 
Appropriate correction is required.

Claim Rejection - 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-32 and 36-39 remain rejected under 35 U.S.C. § 103 as being unpatentable over Liu et al. (U.S. PGPUB 2011/0008303), Price et al. (WO 2016/172686); and Hong et al (Food Science Biotechnology, Vol. 23, No. 3, pp. 983-990; 2014) as explained in the prior office action. 
Brief summary of the cited prior art teaching: US 2011/0008303 (Liu) teaches a method for treating and preventing Staphylococcus aureus colonization in a subject  by administering non-pathogenic bacteria that are Staphylococcus epidermidis and/or other coagulase negative Staphylococcus (par. 22) and Corynebacterium (par. 23). In the cited method of US 2011/0008303 (Liu) Corynebacterium representatives are generic. But WO 2016/172686 (Price) teaches a method for treating and preventing Staphylococcus aureus by administering probiotics that are Corynebacterium accolens, C. afermentans, C. amycolatum, C. glutamicum, C. propinquum, and C. pseudodiphtheriticum (par. 26).  Although the cited method of US 2011/0008303 (Liu) is silent about the use of Staphylococcus pasteuri, the cited refence by Hong teaches that coagulase-negative staphylococci with antimicrobial activities against Staphylococcus aureus include Staphylococcus pasteuri and Staphylococcus epidermidis (abstract).  
The following is a detailed claim rejection as explained in the prior office action and repeated herein.  
Regarding claims 18, 23, 31, 32 and 36-39, Liu teaches methods for treating and preventing methicillin-resistant Staphylococcus aureus (MRSA) and/or methicillin-sensitive Staphylococcus aureus (MSSA) colonization with a non-pathogenic bacteria (Abstract; paragraphs 16 and 20). Liu teaches that the non-pathogenic bacteria can be Staphylococcus epidermidis or other coagulase negative Staphylococcus, where the coagulase negative Staphylococcus colonized host surface may obstruct subsequent colonization by MRSA, thus eliminating or at the least substantially reducing the colonization, transmission and infection of MRSA (paragraph 22).  Liu also teaches that the non-pathogenic bacteria can be Corynebacterium (paragraph 23).  
Liu teaches that after pretreating with an antibiotic, the subject is treated with non-pathogenic bacteria such as Corynebacterium and Staphylococcus epidermidis by applying the bacteria to the subject (paragraph 20).  In view of the antibiotic being used as a pretreatment and is not administered at the same time as the composition during treatment, Liu is teaching a method where an antibiotic is not administered during the method, which reads on instant claim 39.   
Liu teaches that a kit containing the composition can comprise diluents, buffers, or pharmaceutically acceptable carriers (i.e., interpreted as a pharmaceutically acceptable excipient; paragraph 30).  
Liu also teaches administering the composition to the nares of the subject in need thereof (paragraph 34).  The surface the composition can be applied to can also be the skin of the subject (paragraph 13).
Liu further teaches that with regard to the subject, treatment and treating refer to both therapeutic treatment and prophylactic or preventative measures, wherein the object is to eliminate and/or reduce the rate of MRSA/MSSA colonization, transmission and infection (paragraphs 15, 28 and 30; i.e., where the subject is colonized by S. aureus, risk of being colonized by S. aureus or where the occurrence of colonization by S. aureus is reduced).  Those in need of treatment include those already with the disorder as well as those prone to contract the infection or those in whom the infection is to be prevented (paragraphs 15, 28 and 30; i.e., where the subject is colonized by S. aureus, risk of being colonized by S. aureus or where the occurrence of colonization by S. aureus is reduced).  
Regarding claims 20-22 and 24, Liu teaches that the composition comprises non-pathogenic bacteria at 5×108 cfu per dose (paragraph 36).
Regarding claim 28, Liu also teaches that the composition can be in dissolved, dehydrated, or lyophilized form (paragraph 31), where in view of the kit components above, the composition is reconstituted with an excipient prior to administration (paragraph 31).  
Although Liu teaches the above, Liu does not explicitly teach the pharmaceutically acceptable excipient and the Staphylococcus pasteuri in the composition.  Further, Liu does not teach the species of Corynebacterium, a lyoprotectant and the type of formulation.
Regarding claims 18, 19, 31 and 36-38, Price teaches methods of reducing colonization of a subject's anterior nares and/or nasal cavity by a microorganism (e.g., Staphylococcus aureus, a MRSA), where the method may include administering a pharmaceutical composition comprising a therapeutically effective amount of at least one (i.e., one or more) probiotic organism and at least one pharmaceutically acceptable carrier to a subject (e.g., a human, cow, horse, pig, sheep, goat, dog, cat, or rodent; paragraphs 7, 20 and 22).  Price also teaches that the compositions and methods can be used to control, treat, reduce, eliminate, and/or prevent the colonization of the anterior nares and/or nasal cavity of a subject by an organism (Staphylococcus aureus; paragraphs 18 and 19; i.e., where the subject is colonized by S. aureus, risk of being colonized by S. aureus or where the occurrence of colonization by S. aureus is reduced).  The probiotic can be a Corynebacterium (e.g., Corynebacterium accolens, C. afermentans, C. amycolatum, C. glutamicum, C. propinquum, and C. pseudodiphtheriticum; paragraph 26). 
Regarding claims 18, 26, 27, 29 and 30, Price teaches the composition can be in the form of a solid, liquid, sol or gel (the compositions comprises a gelling agent; paragraph 28).  The physical form of the composition may affect the route of administration and one skilled in the art would know to choose a route of administration that takes into consideration both the physical form of the at least one probiotic organism and the desired result (e.g., reduced colonization of the anterior nares and/or nasal cavity; paragraph 28).  Price also teaches that the pharmaceutical composition includes a pharmaceutically acceptable carrier, where the carriers includes any liquid, solid, semisolid, gel, aerosol or anything else that may be combined with the active pharmaceutical agent to aid in its administration (paragraph 31).  Examples include diluents, adjuvants and excipients, which can include gelatin, starch, lactose or dextrins, sucrose and glycerin (i.e., an excipient that is a lyoprotectant, a lyophylate; paragraph 31).  Price teaches that the pharmaceutical composition may take any of a number of formulations depending on the physicochemical form of the composition and the type of administration (e.g., solutions, suspensions, emulsions, lyophylates, or any other formulation now known or yet to be disclosed; paragraph 32). 
Regarding claim 18, Hong teaches that antimicrobial activities of staphylococci isolated from vegetables in Korea against Staphylococcus aureus were investigated (Abstract).  Hong teaches that the genus Staphylococcus contains more than 30 species, including Staphylococcus aureus and coagulase-negative Staphylococcus such as Staphylococcus epidermidis and Staphylococcus pasteuri (page 983, column 1, paragraph 1, to column 2, paragraph 1).  
As noted, Hong teaches Staphylococcus epidermidis and Staphylococcus pasteuri are coagulase-negative.
Hong teaches that coagulase-negative staphylococci (CNS) isolates with antimicrobial activities against Staphylococcus aureus were identified to include Staphylococcus pasteuri and Staphylococcus epidermidis (Abstract).  
A person of ordinary skill in the art would have been motivated to combine the teachings of Liu, Price and Hong for a method to treat Staphylococcus aureus colonization in a subject in need thereof since both Liu and Price teach methods of administering pharmaceutical compositions comprising probiotics such as  Corynebacterium and Staphylococcus epidermidis to a subject, where Liu also teaches that the probiotic can be Staphylococcus epidermidis or other coagulase negative Staphylococcus, Price further teaches species of Corynebacterium that can be utilized, as well as pharmaceutical excipients and formulations that can be used, while Hong teaches known coagulase negative Staphylococcus such as Staphylococcus pasteuri, that have known antimicrobial activity against Staphylococcus aureus.
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Liu, Price and Hong for a method to treat Staphylococcus aureus colonization in a subject in need thereof since in doing so would provide advantages to both Liu and Price by expanding the type of anti-microbial non-pathogenic bacteria (and species) to the compositions (as well as the type of excipients and composition formulations) in order to treat against Staphylococcus aureus colonization in a subject in need thereof.
It is submitted that based on the above, the use of antimicrobial non-pathogenic bacterial compositions to treat Staphylococcus aureus colonization in a subject in need thereof, is well known in the art.  It would further have been obvious to one having ordinary skill in the art to combine the methodologies taught within Liu (i.e., methods for treating and preventing MRSA and/or MSSA colonization with a non-pathogenic bacteria such as Staphylococcus epidermidis or other coagulase negative Staphylococcus, and Corynebacterium) with the methodologies in Price (i.e., methods of reducing Staphylococcus aureus colonization of a subject's anterior nares and/or nasal cavity by administering a formulated pharmaceutical composition comprising a Corynebacterium species and at least one pharmaceutically acceptable carrier to a subject) and Hong (i.e., coagulase-negative staphylococci (CNS) isolates with antimicrobial activities against Staphylococcus aureus were identified to include Staphylococcus pasteuri, and Staphylococcus epidermidis) for the purpose of maximizing the benefits of known antimicrobial compositions in methods to treat Staphylococcus aureus colonization in a subject in need thereof.  Combinations of multiple products (i.e., known commensal antimicrobial non-pathogenic bacterial compositions comprising Staphylococcus pasteuri, Corynebacterium and Staphylococcus epidermidis to treat Staphylococcus aureus colonization in a subject) each known to have the same effect (i.e., antimicrobial activities against Staphylococcus aureus - MRSA and/or MSSA colonization within a subject) to produce a final product (i.e., a formulated pharmaceutical composition comprising a therapeutically effective amount of Staphylococcus pasteuri, Corynebacterium and Staphylococcus epidermidis in a method to treat Staphylococcus aureus colonization of a subject's anterior nares and/or nasal cavity) having the same effect (i.e., control, treat, reduce, eliminate, and/or prevent the colonization of the anterior nares and/or nasal cavity of a subject by Staphylococcus aureus) is prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP2144.06).
It is noted that the wherein statement within claim 18 (i.e., “wherein said pharmaceutical composition reduces the colonization of Staphylococcus aureus in the subject”) is reciting the intended result of the step of administering the effective amount of the pharmaceutical composition comprising at least one Corynebacterium species, Staphylococcus pasteuri, and a pharmaceutically acceptable recipient to treat Staphylococcus aureus colonization in a subject.  Further describing the intended result of a method step positively recited does not further limit the claims (see MPEP § 2111.04).
With regard to the concentrations within claims 20-22 and 24, the combined teachings Liu, Price and Hong provide for such ranges for the bacteria in the composition.
With regard to claim 25 and the ratio of Corynebacterium to Staphylococcus pasteuri to Staphylococcus epidermidis, it would have been within the purview of one of ordinary skill in the art to combine the bacteria at least in equal amounts (i.e., a formulation ratio of 1:1:1) as a matter of routine experimentation. 
In view of the above, regardless, it is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments

Applicant's arguments and contents of Declaration by Martin M Rottman filed on 8/04/2022  have been fully considered but they are not found persuasive with respect to the presently claimed method. 
Main argument is based on synergistic combination of claimed  bacteria Corynebacterium and Staphylococcus pasteuri in inhibiting Staphylococcus aureus colonization as evidence of unexpected results and non-obviousness. MPEP 716.02 (a). Applicant argue and point out to specification disclosure illustrating the surprising synergistic anti-S-aureus activity that occurs when combining Corynebacterium with S. pasteuri, and, optionally with S epidermis. 
However, the scope of the showing must commensurate with the scope of claims to consider evidence of unexpected results. MPEP 716.02(d). 
The prior art and/or state of the art teaches that therapeutic effects of probiotics are the strain-specific effects. For example: see reference by Marteau (“Evidence of probiotic strain specificity makes extrapolation of results impossible from a strain to anther, even from the same species”. Annals of Gastroenterology and Hepatology. 2011; 000:(000), www.slm-gastroenterology.com, pages 1-3). For example: see reference by McFarland et al (“Strain-specificity and disease-specificity of probiotic efficacy: a systematic review and meta-analysis”. Frontiers in Medicine. May 2018, vol. 8,1 article 124, pages 1-14).
The instant specification disclosure demonstrates the use of a combination of single specific strains from each of claimed bacterial species. This evidence is not sufficient to overcome the obviousness rejection for a combination of all representatives from the whole bacterial genus of Corynebacterium and from whole bacterial species of Staphylococcus pasteuri (claim 18) and further Staphylococcus epidermis (claim 23).
Thus, the claimed subject matter fails to patentably distinguish over the state art as represented by the cited references as explained above. 
Moreover, the prior art, the IDS reference by Ramsey (Frontiers in Microbiology. 2016, vol. 7, article 1230, pages 1-15) teaches that all claimed bacteria are commensal bacteria of nasal microbiome and that the commensal species of Corynebacterium (including that are recited in the pending claim 19) diminish virulence of S. aureus (see abstract and see page 8, col.1, par. 1). Thus, one of skills in the art would have a reasonable expectation in success to select any and all commensal bacterial species of Corynebacterium for inhibiting colonization by Staphylococcus aureus. 
In view of discussion above and contents of Applicant’s Declaration, it is suggested for a future prosecution and/or continued examination (RCE): 
1) to amend claims to the use of the Applicants’ specific strains Corynebacterium accolens AF2345 (CNCM I-5395)  and Staphylococcus pasteuri  AF2653 (CNCM I-5396) and further Staphylococcus epidermis AF2302 (CNCM I-5394) that are deposited in the collection with IDA status under Budapest treaty such as CNCM (specification table I on page 21; specification examples 14-16 describing in vivo models of using a combination of single specific strains); 
2) to perfect a mandatory deposit requirement by: a) providing copies of deposit receipts in CNCM for all claimed strains; and b) by providing a declaration by applicants or a statement by an attorney of record over his/her signature and registration number, stating that the deposit has been made under the Budapest Treaty and that all restrictions imposed by the depositor on availability to the public of the deposited material will be irrevocably removed upon issuance of the patent. See 37 CFR 1.808; 
3) cancel the non-elected, withdrawn and non-examined claims 33-35.
 
No claims are allowed in the instant office action. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
November 15, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653